           Case 2:18-cv-00552-APG-PAL Document 18 Filed 01/30/19 Page 1 of 3



     David Krieger, Esq.
 1
     Nevada Bar No. 9086
 2   Shawn W. Miller, Esq.
     Nevada Bar No. 7825
 3   HAINES & KRIEGER, LLC
     8985 S. Eastern Avenue, Suite 350
 4
     Henderson, Nevada 89123
 5   Phone: (702) 880-5554
     Fax: (702) 385-5518
 6   dkrieger@hainesandkrieger.com
 7
     smiller@hainesandkrieger.com

 8   Charles L. Geisendorf, Esq.
     Nevada Bar No. 6985
 9   CHARLES L. GEISENDORF, LTD.
10
     2470 St. Rose Parkway, Suite 309
     Henderson, Nevada 89074
11   Phone: (702) 873-5868
     charles@clgltd.com
12

13   Attorneys for Plaintiffs
     RYAN REFORMINA AND EFRIN ALEXIS C. BATAYOLA
14

15
                               UNITED STATES DISTRICT COURT
16
                                         DISTRICT OF NEVADA
17

18
     RYAN REFORMINA AND EFRIN ALEXIS             Case No. : 2:18-cv-00552-APG-PAL
19   C. BATAYOLA,

20                        Plaintiffs,
21
     v.                                          STIPULATION AND ORDER FOR
22                                               EXTENSION OF DEADLINE TO AMEND
     SILVER STATE TRUSTEE SERVICES,              PLEADINGS
23   LLC,
                                                               (First Request)
24
                          Defendant.
25

26

27

28




                                                -1-
           Case 2:18-cv-00552-APG-PAL Document 18 Filed 01/30/19 Page 2 of 3



                                     STIPULATION AND ORDER
 1

 2          RYAN REFORMINA AND EFRIN ALEXIS C. BATAYOLA (“Plaintiffs”), together

 3   with SILVER STATE TRUSTEE SERVICES, LLC (“Defendant”) (collectively the “Parties”)
 4
     hereby stipulate and agree as follows:
 5
            1.      On November 2, 2018, this Court entered the Discovery Plan and Proposed
 6

 7
     Scheduling Order. ECF No. 13.

 8          2.      Pursuant to the Discovery Plan and Proposed Scheduling Order, the Deadline to
 9   Amend Pleadings is January 31, 2019.
10
            3.      The Parties have agreed to extend the deadline to amend pleadings to February
11
     14, 2019.
12

13          4.      The Parties believe that revisions to the First Amended Complaint [ECF No.

14   12], which is currently subject to Defendant’s pending Motion to Dismiss [ECF No. 15], may
15
     facilitate resolution in this matter and will narrow the claims pending before the Court.
16
     Plaintiffs will abandon Count II (slander of title) and will amend their Fair Debt Collection
17
     Practices Act (FDCPA) claims and the related factual allegations thereto. This will pare down
18

19   the issues before the Court and may also assist in resolution of the claims between the Parties.

20          5.      The Parties agree that SSTS reserves any and all defenses with regards to the
21
     amended pleading, and nothing herein shall constitute a waiver of SSTS’ rights thereto.
22
            6.      This is the Parties first request, and the request has been filed with good cause.
23
     …
24

25

26

27
     …
28




                                                     -2-
           Case 2:18-cv-00552-APG-PAL Document 18 Filed 01/30/19 Page 3 of 3



            IT IS HEREBY STIPULATED AND AGREED that the parties will have an additional
 1

 2   fourteen (14) days to amend pleadings which will make them due February 14, 2019.

 3          This is the parties’ first request for an extension of this deadline and is not intended to
 4
     cause any delay or prejudice to any party.
 5
            IT IS SO STIPULATED.
 6

 7
     Dated: January 30, 2019                            Dated: January 30, 2019

 8
     /s/ Shawn W. Miller, Esq.                          /s/ Michael R. Esposito, Esq.
 9   David Krieger, Esq.                                Erika Pike Turner, Esq.
10
     Shawn W. Miller, Esq.                              Michael R. Esposito, Esq.
     Haines & Krieger, LLC                              Garman Turner Gordon LLP
11   8985 S. Eastern Avenue, Suite 350                  650 White Drive, Suite 100
     Henderson, Nevada 89123                            Las Vegas, Nevada 89119
12
     Attorneys for Plaintiffs                           Attorneys for Defendant
13

14
                                                  ORDER
15

16

17
            IT IS SO ORDERED.

18
                                                                    ___________
19                                                 U.S. MAGISTRATE JUDGE

20
                                                          January 31, 2019
                                                   DATE ______________________________
21

22

23

24

25

26

27

28




                                                     -3-
